 


114 HR 5237 IH: Workplace Advancement Act
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5237 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to strengthen equal pay requirements. 
 
 
1.Short titleThis Act may be cited as the Workplace Advancement Act. 2.Enhanced enforcement of equal pay act requirementsSection 15(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)) is amended— 
(1)in paragraph (5), by striking the period and inserting ; or; and (2)by adding at the end the following: 
 
(6)to discharge or in any other manner retaliate against any employee because such employee has inquired about, discussed, or disclosed comparative compensation information for the purpose of determining whether the employer is compensating an employee in a manner that provides equal pay for equal work, except that this paragraph shall not apply to instances in which an employee who has access to the wage information of other employees as a part of such employee’s job functions discloses the wages of such other employees to an individual who does not otherwise have access to such information, unless such disclosure is in response to a charge or complaint or in furtherance of an investigation, proceeding, hearing, or action under section 6(d), including an investigation conducted by the employer. Nothing in paragraph (6) shall be construed to limit the rights of an employee provided under any other provision of law..  